Execution Version
FIRST AMENDMENT TO
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
THIS FIRST AMENDMENT TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT dated as of
February 14, 2020 (this “Amendment”), is made by and among MGP Ingredients,
Inc., a Kansas corporation (the “Company”), and the holders of Notes (as defined
in the below described Note Agreement) (the “Noteholders”) listed on the
signature pages hereto.
PRELIMINARY STATEMENTS:
(1)The Company and the Noteholders are parties to a Note Purchase and Private
Shelf Agreement dated as of August 23, 2017 (as in effect on the date hereof,
the “Note Agreement”; capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Note Agreement); and
(2)The Company has requested and the Noteholders have agreed to amend the Note
Agreement as set forth in this Amendment in accordance with the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
SECTION 1.Amendments to Note Agreement. Subject to the terms and conditions set
forth herein and in reliance upon the representations and warranties of the
Company herein contained, effective as of the date hereof, the Company and the
Noteholders hereby agree:
(a) clauses (f), (g), (h), (i), (j), (k) and (l) of Section 7.1 of the Note
Agreement are hereby amended to replace each reference therein to “fifteen days”
or “15 days” with “five (5) Business Days (or such longer period as the Required
Holders may agree in their sole discretion)”;
(b) subclause (iv) of Section 9.7(b) of the Note Agreement is hereby amended and
restated to read in its entirety as follows:
“(iv) an opinion of counsel reasonably satisfactory to the Required Holders
covering the matters set forth in opinion numbers 1, 2, 3, 5, 6, 8 and 9 of
Schedule 4.4(a) but relating to such Subsidiary and such Subsidiary Guaranty
Agreement and any Security Documents executed by such Subsidiary, and which
opinion may be subject to assumptions, qualifications and limitations similar to
those set forth in such Schedule 4.4(a).”
(c) a new Section 9.12 of the Note Agreement is hereby added in its entirety as
follows:
44499492
CORE/3001926.0117/157692490.1

--------------------------------------------------------------------------------

        
“Section 9.12 Leverage Fee. If the Consolidated Leverage Ratio as of the end of
any fiscal quarter ending after the First Amendment Closing Date is greater than
3.50 to 1.00 for such fiscal quarter, then for such fiscal quarter the Company
agrees to pay to the holders of the Notes, in addition to the interest accruing
on the Notes, a fee (the “Leverage Fee”), payable in arrears on or before the
45th day after the end of such fiscal quarter, equal to 0.35% per annum on the
unpaid principal amount of each such Note (computed on the basis of a year of
360 days and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day) during such fiscal
quarter). The payment of the Leverage Fee shall not constitute a waiver of any
Default or Event of Default.”
(d) Section 10.1(a) of the Note Agreement is hereby amended and restated in its
entirety as follows:
“(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter to be greater than 3.50 to 1.00; provided
that if the aggregate consideration paid in connection with any Permitted
Acquisition, when taken together with the aggregate consideration for any
previous Permitted Acquisitions since the First Amendment Closing Date, is in
excess of $100,000,000, then the Company shall have the right to elect to
increase the maximum permitted Consolidated Leverage Ratio required to be
maintained by this Section 10.1(a) to 4.00 to 1.00 during the fiscal quarter in
which such acquisition is consummated (the “Trigger Quarter”) and each of the
following three fiscal quarters following the Trigger Quarter (such period, the
“Elevated Ratio Period”) so long as (a) there is at least one fiscal quarter end
after the end of each Elevated Ratio Period at which the Consolidated Leverage
Ratio is less than or equal to 3.50 to 1.00, (b) there shall be no more than one
Elevated Ratio Period in effect at any given time, (c) there shall be no more
than two Elevated Ratio Periods during the term of this Agreement and (d) the
aggregate consideration for the Permitted Acquisition giving rise to the second
Elevated Ratio Period must be in excess of $5,000,000. Such election shall be
made by the delivery of a written notice by the Company to the Purchasers making
reference to this Section 10.1(a) and notifying the Purchasers of the Company’s
exercise of this right on or prior to the date of the actual or required
delivery of the certificate required by Section 7.2 with respect to the Trigger
Quarter.”
(e) Section 10.2(d) of the Note Agreement is hereby amended by replacing the
reference to “Capital Expenditures” with “capital expenditures”.
(f) Section 10.2(e) of the Note Agreement is hereby amended and restated in its
entirety as follows:
44499492 2  



--------------------------------------------------------------------------------

        
“(e) Indebtedness and obligations owing under (i) Swap Contracts entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes and (ii) Secured Cash
Management Agreements entered into in the ordinary course of business;”
(g) Section 10.2(i) of the Note Agreement is hereby amended and restated in its
entirety as follows:
“(i) Indebtedness under the Credit Agreement, together with any Permitted
Refinancings thereof; provided, that the aggregate principal amount of
Indebtedness permitted pursuant to this clause (i) shall at no time exceed
$400,000,000;”
(h) Section 10.2(k)(ii)(1) of the Note Agreement is hereby amended and restated
in its entirety as follows:
“(1) no Incremental Equivalent Debt may be incurred unless, after giving effect
to the incurrence of such Incremental Equivalent Debt, and after giving effect
to any Permitted Acquisition, other Investment, or any sale, transaction or
other Disposition or any incurrence of Indebtedness or repayment of Indebtedness
consummated concurrently therewith, the Company has, on a Pro Forma Basis, a
Consolidated Leverage Ratio not greater than 3.25 to 1.00; provided that the
maximum Consolidated Leverage Ratio limitation set forth in this clause (1)
shall not apply to incurrences of Incremental Equivalent Debt that are used to
term out or otherwise refinance then existing Indebtedness (and, in the case of
any refinanced Indebtedness that consists of revolving credit Indebtedness, to
permanently reduce the available amount of such Indebtedness by the amount so
refinanced);”
(i) Section 10.2 of the Note Agreement is hereby amended by adding a new clause
(n) as follows, and by making the necessary grammatical corrections to the
remainder of such Section to account for such additional clause:
“(n)  Indebtedness incurred by a Note Party to acquire a new or replacement
aircraft for its own use or another Note Party’s use so long as the aggregate
outstanding principal amount of such Indebtedness does not at any time exceed
$10,000,000.”
(j) Section 10.3(d) of the Note Agreement is hereby amended and restated in its
entirety as follows:
“(d)  purchase money Liens upon or in any inventory or any fixed or capital
asset (in each case including any proceeds thereof) to secure the purchase price
thereof or, in the case of any fixed or capital asset, the cost
44499492 3  



--------------------------------------------------------------------------------

        
of construction or improvement of such fixed or capital asset (including Liens
securing any Capital Lease Obligations and Liens securing Indebtedness permitted
under Section 10.2(n)); provided, that (i) such Lien secures Indebtedness
permitted by Section 10.2(d) or Section 10.2(n) or, in the case of any Lien on
inventory, the purchase price of such inventory and other inventory purchased
from such supplier, (ii) such Lien attaches to such asset concurrently or within
90 days after the acquisition, improvement or completion of the construction
thereof, (iii) such Lien does not extend to any other asset (except that any
Lien securing Indebtedness permitted by Section 10.2(n) may, if the aircraft is
leased by one Note Party to another, extend to the lessor’s rights under such
lease) and (iv) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such asset;”
(k) The references to “$5,000,000” in Sections 10.5(d) and 10.6(n) of the Note
Agreement are hereby replaced with “$10,000,000”.
(l) Section 10.5(d)(iii)(B) of the Note Agreement is hereby amended by replacing
the reference to “10.6(k)” with “10.6(n)”.
(m) Section 11 of the Note Agreement is hereby amended by adding a new clause
(o) as follows, and by making the necessary grammatical corrections to the
remainder of such Section to account for such additional clause:
“(o) any Note Party or any Subsidiary thereof shall default in the payment when
due, or in the performance or observance, of any obligation or condition of any
Material Contract unless, but only as long as, the existence of any such default
is being contested by such Note Party or any such Subsidiary in good faith by
appropriate proceedings and adequate reserves in respect thereof have been
established on the books of the Company or such Note Party to the extent
required by GAAP, provided that no Default or Event of Default shall arise or
exist under this clause (o) if the counterparty to such Material Contract has
not declared such Material Contract to be in default or has waived in writing
such default.”
(n) Section 11(b) of the Note Agreement is hereby amended and restated in its
entirety as follows:
“(b)  the Company defaults in the payment of any interest on, or any Leverage
Fee with respect to, any Note for more than five (5) Business Days after the
same becomes due and payable; or”
(o) the Schedule of Defined Terms is hereby amended as follows:
(i) the definition of “Capital Expenditure” is hereby deleted in its entirety;
44499492 4  



--------------------------------------------------------------------------------

        
(ii) the following definitions are added where alphabetically appropriate:
““Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements (including any Treasury
Management Agreement).”
““Cash Management Bank” means any Person that, (a) at the time it (or its
Affiliate) becomes a Credit Agreement Lender on the First Amendment Closing
Date, is party to a Cash Management Agreement with a Note Party, or (b) at the
time it enters into a Cash Management Agreement with a Note Party, is a Credit
Agreement Lender, an Affiliate of a Credit Agreement Lender, the administrative
agent under the Credit Agreement or an Affiliate of such administrative agent,
in each case in its capacity as a party to such Cash Management Agreement.”
““First Amendment Closing Date” means February 14, 2020.”
““Leverage Fee” is defined in Section 9.12. All references in this Agreement to
“interest on” (or words of similar import) with respect to the Notes shall
include the Leverage Fee applicable thereto, if any.”
““Maintenance Capital Expenditures” means capital expenditures (as defined by
GAAP, subject to any modifications thereof set forth in the definition of GAAP
herein) made in connection with the replacement, substitution, restoration or
repair of existing assets. For the avoidance of doubt, Maintenance Capital
Expenditures shall not include (a) capital expenditures made in connection with
an acquisition of new assets that seeks to expand existing operational
capacities as opposed to any such acquisition that seeks to replace or
substitute existing assets to maintain existing operational capacities, (b) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment but only to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time or (c) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (x) insurance proceeds paid on account of the loss
or damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.”
““Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Note Party and any Cash Management Bank.”
44499492 5  



--------------------------------------------------------------------------------

        
““Treasury Management Agreement” means any treasury management services, cash
management agreement, autoborrow, sweep or similar agreement entered into
between the Company and the swingline lender under the Credit Agreement.”
(iii) the following definitions are amended and restated in their entirety as
follows:
““Consolidated Fixed Charge Coverage Ratio” means, for any period of four
consecutive fiscal quarters of the Company, the ratio of (a) the remainder of
(i) Consolidated EBITDA for such period minus (ii) dividends and distributions
by the Company to its shareholders during such period, minus (iii) income taxes
(whether federal, state, local or otherwise) paid in cash during such period,
minus (iv) Maintenance Capital Expenditures during such period, minus (v) share
repurchases or other acquisition or retirement of any of the Company’s Equity
Interests or any security convertible into or exchangeable for any of the
Company’s Equity Interests (provided that (x) up to $25,000,000 in the aggregate
of share repurchases occurring during the period commencing February 27, 2019
and ending on February 27, 2022 and (y) share repurchases and other acquisitions
of stock of the Company or securities convertible therefor required to be
purchased pursuant to employee stock compensation plans consistent with the
plans in effect on the Series A Closing Day in an aggregate amount not to exceed
(1) $7,500,000 in any period other than the 2019 fiscal year, or (2) $14,200,000
in the 2019 fiscal year, in each case of clauses (x) and (y), shall be excluded
from the amounts deducted in clause (a)(v) of this definition) to (b)
Consolidated Fixed Charges for such period.”
““Consolidated Interest Expense” means, for the Consolidated Group for any
period determined on a consolidated basis in accordance with GAAP, total
interest expense (including the interest component of any payments in respect of
Capital Lease Obligations and the net payment obligations pursuant to Swap
Contracts pertaining to interest rate transactions) during such period. Interest
expense (as used in this definition) for any period shall include any Leverage
Fee with respect to such period.”
““Credit Agreement” means the Credit Agreement dated as of the First Amendment
Closing Date, among the Company, as borrower, Wells Fargo Bank, National
Association, as administrative agent, and the Credit Agreement Lenders, as the
same may be amended, restated, supplemented, replaced, refinanced or otherwise
modified from time to time.”
““Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property (including any sale and leaseback
44499492 6  



--------------------------------------------------------------------------------

        
transaction, division, merger or disposition of Equity Interests), whether in a
single transaction or series of related transactions, by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any note or accounts receivable or any rights and claims associated therewith.”
““Existing Supply Agreements” means, collectively, (a) each Bunge Agreement, (b)
that certain Supply Agreement dated July 10, 2015, by and between Ardent Mills,
LLC and MGPI Processing, and (c) that certain Distillate Supply Agreement, dated
July 1, 2019, between Diageo Americas Supply, Inc. and MGPI of Indiana, LLC, as
amended from time to time and together with any replacements thereof.”
““Family Trust” means, in respect of any individual, any trust for the primary
benefit of such individual, his/her spouse and lineal descendants, so long as
such individual, during his or her lifetime, has the exclusive right to control
such trust.”
““Intercreditor Agreement” means the Amended and Restated Intercreditor and
Collateral Agency Agreement dated as of the First Amendment Closing Date, in
form and substance reasonably satisfactory to the Purchasers, among the
administrative agent for the Credit Agreement Lenders, the holders of Notes and
the Collateral Agent, and acknowledged by the Note Parties.”
““Material Disposition” means any Disposition (or series of related
Dispositions) consummated after the date of this Agreement involving aggregate
consideration with a fair market value in excess of $10,000,000.”
““Permitted IRB Financings” means financings incurred by a Note Party or any of
its Subsidiaries in the nature of industrial revenue bonds or the like issued by
a state, county, municipality or similar political subdivision or an industrial
revenue authority or similar issuer in connection with the acquisition,
construction, installation and/or equipping of land or real property
improvements and/or personal property located thereon to be used in the
manufacture or storage of whiskey, including but not limited to whiskey
maturation warehouses or similar facilities and barrels to fill such warehouses
or similar facilities, but excluding whiskey distillate stored in such barrels
(collectively, “IRB Property”), and whereby the Company or one of its
Subsidiaries may transfer all or a portion of such IRB Property to the issuer of
such bonds (whether pursuant to a sale or a lease) and whereby, in such event,
the Company or such Subsidiary, as applicable, shall lease back or otherwise
acquire from such issuer a leasehold or similar interest in such IRB Property;
provided that all Permitted IRB Financings (excluding any Permitted IRB
Financing if the related bonds or
44499492 7  



--------------------------------------------------------------------------------

        
similar debt instruments are held solely by a Note Party) shall not exceed an
aggregate principal amount of $15,000,000 outstanding at any time.”
““Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the First Amendment Closing Date, in form and substance reasonably satisfactory
to the Purchasers, executed by each Note Party in favor of the Collateral
Agent.”
““Security Agreement” means the Amended and Restated Security Agreement dated as
of the First Amendment Closing Date, in form and substance reasonably
satisfactory to the Purchasers, made by each Note Party (including, without
limitation, by any joinder to the Security Agreement (in the form contemplated
thereby)) in favor of the Collateral Agent.”
(iv) the definition of “Permitted Acquisition” in the Schedule of Defined Terms
is hereby amended by replacing the text of clause (b) in its entirety with
“[Reserved]” and amending and restated clause (f) in its entirety as follows:
““(f) the Company shall be in compliance with Section 10.1 on a Pro Forma Basis
after giving effect to such Acquisition and the incurrence of any Indebtedness
in connection therewith (as of the closing date of the Acquisition); and”.
SECTION 2. Conditions to Effectiveness. This Amendment shall become effective on
and as of the date first above written upon the satisfaction of the following
conditions:
(a)  the Noteholders (or their counsel) shall have received counterparts of this
Amendment duly executed by the Company and the Noteholders;
(b)  the Noteholders shall have received a written ratification in the form
attached hereto, duly executed by each Guarantor, whereby each Guarantor
ratifies, confirms and agrees that, following the effectiveness of this
Amendment and the transactions contemplated hereunder, the Guaranty Agreement
and each Guarantor’s obligations thereunder shall remain in full force and
effect;
(c) the Noteholders (or their counsel) shall have received an executed copy of
the Credit Agreement, duly executed and delivered by the parties thereto and in
form and substance satisfactory to the Noteholders, together with evidence
satisfactory to the Noteholders that the conditions precedent to the
effectiveness thereof have been, or will be, satisfied on or before the date
first above written;
(d) the Noteholders (or their counsel) shall have received counterparts of the
Intercreditor Agreement, duly executed and delivered by the parties thereto and
in form and substance satisfactory to the Noteholders;
44499492 8  



--------------------------------------------------------------------------------

        
(e) the Noteholders (or their counsel) shall have received an executed copy of
each Security Document, duly executed and delivered by the parties thereto and
in form and substance satisfactory to the Noteholders;
(f) the Noteholders (or their counsel) shall have received an executed copy of
each deliverable required as a condition precedent to the effectiveness of the
Credit Agreement (including, without limitation, secretary’s certificates and
related attachments), duly executed and delivered by the parties thereto and in
form and substance satisfactory to the Noteholders;
(g) the Noteholders (or their counsel) shall have received opinions (or reliance
letters) in form and substance satisfactory to each Noteholder, dated the First
Amendment Closing Date, from Stinson LLP, counsel for the Note Parties with
respect to the Intercreditor Agreement and Security Documents being executed on
the First Amendment Closing Date;
(h) no Default or Event of Default shall have occurred and be continuing before,
or shall occur or exist immediately after, giving effect to this Amendment; and
(i) all fees and expenses of counsel to the Noteholders estimated to date shall
have been paid in full (without prejudice to final settling of accounts for such
fees and expenses).
SECTION 3. Representations and Warranties: To induce the Noteholders to enter
into this Amendment, the Company hereby represents and warrants as follows:
(a)  (i) this Amendment has been duly executed and delivered on behalf of the
Company, (ii) the execution and delivery by the Company, and the performance of
its obligations under, this Amendment (A) have been duly authorized by all
necessary corporate action on the part of the Company and (B) will not (I)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien in respect of any property of the Company or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, shareholders agreement or
any other agreement or instrument to which the Company or any Subsidiary is
bound or by which the Company or any Subsidiary or any of their respective
properties may be bound or affected (including any Material Contract then in
effect, but excluding any Lien created pursuant to a Security Document), (II)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or (III)
violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, and (iii)
this Amendment constitutes the legal valid and binding obligation of the Company
in accordance with its terms, except as such enforceability may be limited by
(A) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and (B)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
44499492 9  



--------------------------------------------------------------------------------

        
(b)  no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company of this Amendment;
(c) since December 31, 2018, there has been no event or circumstance that has
had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;
(d) the representations and warranties made by the Company contained in the Note
Agreement and the other Note Documents are true and correct on and as of the
date hereof as though made as of the date hereof, except for such
representations and warranties (i) as are by their express terms limited to a
specific date, in which case such representations and warranties were true and
correct as of such specific date, and (ii) as are no longer true and correct on
the date hereof solely as a result of a transaction occurring after the Series A
Closing Day and that was made in compliance with the provisions of the Note
Agreement; and
(e)  as of the date hereof, both before and immediately after giving effect to
the terms of this Amendment, no Default or Event of Default has occurred and is
continuing.
SECTION 4. Effect on the Note Agreement.
(a)  Each Note Document, after giving effect to this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Amendment,
each reference in each of the Note Documents to the Note Agreement or words of
like import referring to the Note Agreement shall mean and be a reference to the
Note Agreement after giving effect to this Amendment.
(b)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as an amendment, consent,
modification or waiver of any term or condition of, or right, power or remedy of
any Noteholder under, any of the Note Documents.
(c)  Each party hereto hereby agrees that this Amendment shall be a “Note
Document”.
SECTION 5. Costs, Expenses. The Company agrees to pay all costs and expenses of
the Noteholders in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the fees and expenses of counsel for the
Noteholders) in accordance with the terms of Section 15.1 of the Note Agreement.
SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of
44499492 10  



--------------------------------------------------------------------------------

        
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment.
SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

44499492 11  



--------------------------------------------------------------------------------

        
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.
COMPANY:
MGP INGREDIENTS, INC.
By: /s/ Brandon Gall   
Name: Brandon Gall
Title: Chief Financial Officer


        SIGNATURE PAGE TO
FIRST AMENDMENT TO
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------

        
NOTEHOLDERS:


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By: /s/ Chris L. Halloran    
 Vice President


THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.
By:  Prudential Investment Management Japan Co., Ltd., as Investment Manager
By:  PGIM, Inc., as Sub-Adviser
        By: /s/ Chris L. Halloran  
  Vice President


PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By: PGIM, Inc., as investment manager
By: /s/ Chris L. Halloran  
 Vice President


THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
By: Prudential Private Placement Investors, Inc. (as its General Partner)
        By:/s/ Chris L. Halloran     
  Vice President



        SIGNATURE PAGE TO
FIRST AMENDMENT TO
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------

        
        Guarantor Ratification


Each of the undersigned hereby ratifies and affirms its obligations, and
confirms its continued liability, under the Guaranty Agreement and each other
Note Document to which it is a party, and agrees that the Guaranty Agreement and
each other such Note Document is and shall remain in full force and effect in
all respects after giving effect to the First Amendment to Note Purchase and
Private Shelf Agreement dated as of February 14, 2020 (the “Amendment”), by and
among MGP Ingredients, Inc., a Kansas corporation, and the financial
institutions on the signature pages thereto (collectively, the “Noteholders”),
and shall continue to exist and apply to all of the Guaranteed Obligations (as
defined in the Guaranty Agreement). The foregoing ratification and affirmation
is in addition to and shall not limit, derogate from or otherwise affect any
provisions of the Guaranty Agreement. From and after the effectiveness of the
Amendment, each reference in the Guaranty Agreement and the other documents
delivered in connection therewith, to the Note Agreement or words of like import
referring to the Note Agreement shall mean and be a reference to the Note
Agreement after giving effect to the Amendment. Capitalized terms not otherwise
defined herein shall have the same meanings as used in the Amendment.
[Signature Pages Follow]








--------------------------------------------------------------------------------

        
GUARANTORS:
MPGI PROCESSING, INC.
By:____/s/ Brandon Gall _________________
Name: Brandon Gall
Title: Chief Financial Officer
 
MPGI PIPELINE, INC.


By:____/s/ Brandon Gall _________________
Name: Brandon Gall
Title: Chief Financial Officer
        
MPGI OF INDIANA, LLC


By:____/s/ Brandon Gall _________________
Name: Brandon Gall
Title: Authorized Officer
        


Guarantor Ratification of First Amendment to
Note Purchase and Private Shelf Agreement